Per Curiam.
The only question presented by this appeal is whether or not the altered decree complies with the directions sent down when the case was decided by this Court as reported in 87 Vt. 555.
The decree, in its present form, asserts that the orator “is the owner, entitled to the sole possession and use of the county building or courthouse described in said bill of complaint, and the land upon which the same stands.” It also provides that ‘ ‘ in the event that the county at any time should cease to occupy the said buildings for county purposes,” the land shall revert to the town.
The defendants object to the words italicised. It is plain enough from the opinion handed down by us when the case was here before, that the assertion that the county owns the land on which the courthouse stands is wholly incorrect. This statement. is contrary to the holding, and should be eliminated from the decree.
It is equally plain that the provision regarding the occupancy of the land for county purposes, which might include purposes not contemplated when the dedication was made, is too broad, and should be so restricted as to provide for a reversion if the county should cease to occupy the land for a courthouse site.
The suggestion that these questions are purely academic and could not endanger the rights of the orator are of no force, since it is now a question of compliance with a mandate. See Davis v. Davis, 82 Vt. 228.

Decree reversed and cause remanded that the decree may be made to conform to the mandate in the particulars herein named.